Title: From Thomas Jefferson to William Branch Giles, 9 June 1823
From: Jefferson, Thomas
To: Giles, William Branch


Dear Sir
Monticello
June 9. 23.
I recieved yesterday your favor of the 31st ult. and my grandson Th: J. Randolph having set out for Richmond the day before, I immediately inclosed the papers to him by mail, and informed him that I should be ready if thought necessary to bear testimony to the honorable character of our decd friend, as I knew him. I am sorry to learn that you are among the sufferers by his misfortunes. I am dreadfully so, to an amount which will weigh heavily on the remainder of my life.I was much gratified by the visit of your son, & formed as favorable an opinion of him as it’s shortness would permit. I hope we shall have our University opened yet in time for him. this however must depend on the future acts of the legislature. they started the schemes of their Primary schools and University at the same time, and as if on the same footing, without considering that the former required no preliminary expence, the latter an immense one: and their supplies of the deficiency they have called hitherto by the name of loans. as if the monies of the literary fund could be more legitimately appropriated. their last vote will compleatly finish the buildings; and whenever they shall declare our annuity liberated from this incumbrance, we shall take measures to procure Professors, and to open the institution. I hope they will make this declaration at their next session. we can immediately accomodate 200. students, which number, I am sure will be quickly furnished to overflowing. every student additional to that number, and I think they will be many, will require progressive accomodations to the amount of 300. D. for each, until we attain our maximum. which the success of the institution will I hope, by that time, encourage the legislature to furnish this in consideration of the Dollars and cents they will add to our circulation as well as to the wholsome diffusion of science among our citizens.I have been gratified lately by hearing that your health was improving. the bone of my arm which was fractured is well knitted. but the small bones of the wrist being dislocated at the same time, could not be truly replaced, so that it’s use will never be recovered in any great degree. my health is good, but so weakened by age, that I can walk but little; but I ride daily, and with little fatigue. I hope you will continue, as long as you wish it, to enjoy life and health, and I pray you to be assured of my constant and sincere friendship and respect.
						Th: Jefferson
					